EXAMINER'S AMENDMENT/COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed 6/27/22.  As requested, claims 2 and 8 have been cancelled.  Claims 1, 2-7, 9-15 and 21-23 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement filed 6/27/22 has been received and made of record.  Note the acknowledged PTO-1449 enclosed herewith.   

Terminal Disclaimer
The terminal disclaimer filed on 6/27/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,191,477 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In light of the filing of the terminal disclaimer, the 101 Double Patenting rejections of 1-15 and 21-23 have been withdrawn.

Allowable Subject Matter
Claims 1, 3-7, 9-15 and21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of U.S. Patent Application Publication 2018/0220954 to Burns et al. a method of assessing a patient (see para. 0049]) which discloses the application of information in order to assess susceptibility to an ulcer as well as treatment of ulcers).  Burns et al. fails to teach or fairly suggest to one alone or in combination a method of assessing a patient comprising the steps of “assigning the patient a risk category selected from a group comprising a plurality of risk categories” and “performing a subsequent capacitance scan of the body location at a first time interval when the initial delta value is greater than the first threshold, performing a subsequent capacitance scan of the body location at a second time interval when the initial delta value is less than the first threshold, wherein the second time interval is longer than the first time interval, and calculating a subsequent delta value for each of the subsequent capacitance scans” as presently recited in claim 1.   
Burns et al. also fails to teach or fairly suggest to one alone or in combination a method of assessing a patient comprising the steps of “assigning the patient a risk category selected from a group comprising a plurality of risk categories” and “performing a subsequent capacitance scan of the body location at a first time interval when the delta value is greater than or equal to the first threshold, and performing a subsequent capacitance scan of the body location at a second time interval that is shorter than the first time interval when the delta value is greater than or equal to a second threshold that is higher than the first threshold”, as presently recited in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786